               Case 1:20-cv-01002-APM Document 110 Filed 07/08/20 Page 1 of 2




     Christine V. Williams
 1
     J. Harrison Powell, II
 2   Outlook Law LLC
     1016 West 6th Avenue, Suite 306
 3   Anchorage, Alaska 99501
     (907) 258-2200
 4
     christinewilliams@outlooklaw.com
 5   harrisonpowell@outlooklaw.com

 6                                   UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF COLUMBIA

 8    CONFEDERATED TRIBES OF THE
      CHEHALIS RESERVATION, et al.,
 9

10                               PLAINTIFFS,

11             v.
12
      STEVEN MNUCHIN, SECRETARY, UNITED
13    STATES DEPARTMENT OF THE
      TREASURY,
14

15
                                 DEFENDANT.
                                                                            Case No. 1:20-cv-1002 (APM)
16                                                                                 Consolidated
17                                                      ERRATA
18
             J. Harrison Powell, II of Outlook Law, LLC, former co-counsel for Alaska Native Village
19
     Corporation Association ("ANVCA") and ANCSA Regional Association ("ARA"), hereby gives
20

21   notice of filing herewith the original signed consent by ANVCA to replace the electronic

22   signature page previously filed with the Notice of Withdrawal of Attorney Upon Consent filed
23
     July 7, 2020, ECF No. 109.
24

25

26

27

28



     Errata - 1
     Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
     Case No. 1:20-cv-1002 (APM) Consolidated
               Case 1:20-cv-01002-APM Document 110 Filed 07/08/20 Page 2 of 2




             DATED this 8th day of July 2020.
 1
                                                               /s/ Christine V. Williams
 2                                                             Alaska Bar No. 0204007
 3                                                             /s/ J. Harrison Powell, II
 4
                                                               Virginia Bar No. 86308

 5                                                             OUTLOOK LAW, LLC
                                                               1016 West 6th Avenue, Suite 306
 6
                                                               Anchorage, Alaska 99501
 7                                                             (907) 258-2200
                                                               christinewilliams@outlooklaw.com
 8                                                             harrisonpowell@outlooklaw.com
 9

10                                         CERTIFICATE OF SERVICE
11           The undersigned certifies that on the 8th day of July, 2020, a true and correct copy of the
12
     Errata was filed with CM/ECF, which will send notification to the parties on record.
13

14   By: /s/ J. Harrison Powell
         OUTLOOK LAW, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Errata - 2
     Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
     Case No. 1:20-cv-1002 (APM) Consolidated
